


EXHIBIT 10.6


Blackstone CQP Holdco LP
345 Park Avenue
New York, NY 10154
June 23, 2013
Cheniere Energy Partners, L.P.
c/o H. Davis Thames
700 Milam Street, Suite 800
Houston, Texas 77002
Re:
  
Engagement of Consultant Under Investors' and Registration Rights Agreement



Dear Mr. Thames:
The purpose of this letter agreement is to acknowledge the agreement between
Blackstone CQP Holdco LP (“Blackstone”) and Cheniere Energy Partners, L.P.
(“CQP”) regarding the engagement of Philip Meier (through Meier Consulting LLC)
(“Meier”) to serve as the Consultant (as defined in Section 4.1.2 of the
Investors' and Registration Rights Agreement among Cheniere Energy, Inc.,
Cheniere Energy Partners GP, LLC, CQP, Cheniere Class B Units Holdings, LLC and
Blackstone (the “IRRA”)). In consideration for the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each party hereto,
the parties hereby agree as follows:
1.Blackstone shall appoint Meier to serve as the Consultant, effective as of
June 15, 2013, and Meier is reasonably acceptable to CQP. Meier's services as
the Consultant shall be subject to the terms and conditions of Section 4.1.2 of
the IRRA.


2.As set forth in Section 4.1.2 of the IRRA, CQP will pay (or reimburse
Blackstone for) all fees and expenses of the Consultant (or any replacement
thereof) (including, without limitation, the Annual Base Consulting Fee, Annual
Performance Fee and the Phantom Equity Fees described in the letter agreement
between Blackstone, Meier and Meier Consulting LLC, dated as of June 14, 2013,
as amended (the “Consulting Agreement”)); provided that, notwithstanding
anything to the contrary herein or in Section 4.1.2 of the IRRA, Blackstone
shall pay (and shall not seek reimbursement from CQP for) (i) 75% of all fees of
the Consultant described in the Consulting Agreement, (ii) 75% of all expenses
of the Consultant incurred in connection with Services (as defined in the
Consulting Agreement) relating to the Liquefaction Project which are either to
be paid or reimbursed by Blackstone under the Section 2 of the Consulting
Agreement, and (iii) 100% of all other fees and expenses of the Consultant.
Blackstone shall not amend, supplement or otherwise modify Section 2 or Section
3 of the Consulting Agreement or otherwise agree to pay or pay the Consultant
any fees or reimburse or otherwise pay any expenses of the Consultant in respect
of the Services relating to the Liquefaction Project without the prior written
approval of CQP; provided that, for the avoidance of doubt, (x) the Annual
Performance Fee (as defined in the Consulting Agreement) with respect to each
calendar year shall be determined by Blackstone in its sole discretion, subject
to the terms of the Consulting Agreement, and (y) the prior written approval of
CQP shall not be required in respect of Blackstone's payment or reimbursement
obligations to the Consultant set forth in the Consultant Agreement or in
respect of any Services (as defined in the Consulting Agreement) that are not
Services relating to the Liquefaction Project. Blackstone represents and
warrants to CQP that, except for the Consulting Agreement, there are no written
or oral agreements between Blackstone and the Consultant obligating the payment
of any fees or expenses to the Consultant.




--------------------------------------------------------------------------------




3.Blackstone shall, on or within 30 days following the date hereof, appoint
Meier as an Investor CQP Director (as defined in the Third Amended and Restated
Limited Liability Company Agreement of Cheniere Energy Partners GP, LLC, dated
as of August 9, 2012, as amended (the “GP LLC Agreement”)) and Meier shall serve
as an Investor CQP Director until his resignation or removal pursuant to the
terms of the GP LLC Agreement.


4.This letter agreement is solely and exclusively between Blackstone and CQP and
any obligations created herein shall be solely the obligation of the parties
hereto. Meier and Meier Consulting LLC (and its contractors, employees, agents
and other representatives) and their respective affiliates shall have no rights
hereunder.


5.This letter agreement and the rights and obligations of the parties hereunder
shall be governed by and construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to conflicts of laws rules that
would require or permit the application of the laws of another jurisdiction.
(Signature page follows)
HOU:3214003.14


 
Signature Page to Letter Agreement Regarding Philip Meier




--------------------------------------------------------------------------------




If the foregoing memorializes our agreement, please sign in the space provided
below and return a fully executed counterpart to the undersigned.


    
Kindest regards,


BLACKSTONE CQP HOLDCO LP
By:
Blackstone CQP Holdco GP LLC, its
 
 
general partner
 
 
 
 
 
By:
Blackstone Management Associates VI L.L.C.,
 
 
its sole member
 
 
 
 
 
By:
BMA VI L.L.C., its sole member
 
 
 
 
 
By:
/s/ Sean Klimczak
Name:
Sean Klimczak
Title:
Senior Managing Director







Agreed and accepted as of the first date set forth above:


Cheniere Energy Partners, L.P.
By:
Cheniere Energy Partners GP, LLC,
 
its general partner
 
 
 
By:
/s/ H. Davis Thames
 
Name:
H. Davis Thames
 
Title:
Senior Vice President and
 
 
Chief Financial Officer



 


































Signature Page to Letter Agreement Regarding Philip Meier




--------------------------------------------------------------------------------






Blackstone CQP Holdco LP
345 Park Avenue
New York, NY 10154


June 14, 2013
Philip Meier


Dear Mr. Meier:


This letter agreement will confirm our arrangements for consulting services
described in Section 1, below, related to the investment by Blackstone CQP
Holdco LP (“Blackstone”) in Cheniere Energy Partners, L.P. (“Cheniere”) to be
provided by Philip Meier (“you” or “Meier”) through Meier Consulting LLC (the
“Consultant”). The Consultant will provide such services (and you agree to cause
the Consultant to provide such services) on the following terms:


1)In connection with Blackstone's investment in Cheniere, Blackstone and
Cheniere have agreed that Blackstone is entitled to engage a third-party
engineering consultant, who will be entitled to information regarding the
liquefaction facilities to be developed, owned and operated by Sabine Pass
Liquefaction, LLC, at the liquefied natural gas terminal in Cameron Parish,
Louisiana, including Train 1, Train 2, Train 3 and Train 4 (each as defined in
the Unit Purchase Agreement, dated May 14, 2012, by and among Cheniere,
Blackstone and Cheniere Energy, Inc., and each, a “Train”) and the related
facilities, equipment and activities incidental thereto (the “Liquefaction
Project”), and to observe, attend or request meetings with relevance to the
construction of the Liquefaction Project. The Consultant has been selected as
such consultant. In this role, the Consultant will assist Blackstone by
providing such services as may be requested by Blackstone from time to time
relating to Cheniere, including but not limited to monitoring the progress of,
and providing diligence reports in respect of, the Liquefaction Project, and
such other services described in Exhibit A attached hereto (collectively, the
“Services”). The Consultant shall provide the Services during the period
beginning on June 15, 2013 (the “Commencement Date”) and ending on the date
determined in accordance with Section 7, below. The Consultant agrees to perform
the Services using at least the degree of skill and diligence normally practiced
by professional engineers or consultants performing the same or similar
services.


2)As compensation for the Services, the Consultant will (a) receive an annual
base consulting fee from Blackstone at the rate of $375,000 per year, payable in
equal installments not less frequently than monthly (the “Annual Base Consulting
Fee”) and (b) be eligible, with respect to each calendar year beginning with
2013, to receive an annual performance consulting fee from Blackstone of up to
$200,000 (the “Annual Performance Fee”) in the discretion of Blackstone based on
an evaluation of the Consultant's performance during such calendar year;
provided that, notwithstanding the foregoing, subject to the Consultant's
continued performance through December 31, 2013, the amount of the Annual
Performance Fee with respect to 2013 shall be equal to $125,000. Each Annual
Performance Fee will be payable as soon as practicable following the calendar
year to which it relates, but no later than January 31st of such following
calendar year. The Consultant shall be based out of your home office (when not
traveling in connection with the Services), however, Blackstone will explore
obtaining Houston office space for the Consultant. In addition, Blackstone shall
pay or reimburse the Consultant for all reasonable business expenses incurred in
connection with providing the Services, in accordance with reimbursement
policies and procedures to be agreed upon in good faith by Blackstone and the
Consultant. All desired medical insurance for you shall be purchased by the
Consultant at its sole expense. Blackstone agrees to seek the opportunity for
the Consultant to purchase such medical insurance either through Cheniere or
Blackstone affiliations.




--------------------------------------------------------------------------------


3)In addition, the Consultant will be entitled to receive an additional “phantom
equity” consulting fee from Blackstone upon “Substantial Completion” (as such
term or the functionally equivalent term is defined in the engineering,
procurement and construction agreement for the applicable train) of each Train
(collectively, the “Phantom Equity Fees”). Each Phantom Equity Fee will be
payable within 75 days of Substantial Completion of the applicable Train,
subject to the Consultant's continued services through the date of the
applicable Substantial Completion. The amount of the Phantom Equity Fee with
respect to each Train will be determined as follows:


(a)    The Phantom Equity Fee with respect to Train 1 shall equal the product of
(i) 83,333, (ii) 15% and (iii) the fair market value of a Unit of Cheniere
Energy Partners LP (“CQP” as listed on the NYSE), as of the date of Substantial
Completion of Train 1;


(b)    The Phantom Equity Fee with respect to Train 2 shall equal the product of
(i) 83,333, (ii) 15% and (iii) the fair market value of a Unit of CQP, as of the
date of Substantial Completion of Train 2;


(c)    The Phantom Equity Fee with respect to Train 3 shall equal the product of
(i) 83,333, (ii) 30% and (iii) the fair market value of a Unit of CQP, as of the
date of Substantial Completion of Train 3; and


(d)    The Phantom Equity Fee with respect to Train 4 shall equal (i) the
product of (A) 83,333 and (B) the fair market value of a Unit of CQP, as of the
date of Substantial Completion of Train 4 less (ii) the sum of all payments made
with respect to Train 1, Train 2 and Train 3 pursuant to this Section 3. For the
avoidance of doubt, if the amount set forth in subsection (ii) exceeds the
amount set forth in subsection (i), no Phantom Equity Fee shall be paid with
respect to Train 4, but the Consultant shall not be required to repay any such
excess to Blackstone.


4)CONFIDENTIALITY:


(a)    You and the Consultant will not, during the term of this letter agreement
and thereafter, disclose, divulge or use for any purpose any Confidential
Information (as defined below) to any third party, nor will you or the
Consultant use Confidential Information for any purpose other than the
performance of the Services on behalf of Blackstone. As used in this letter
agreement, Confidential Information means any confidential information provided
to you or the Consultant regarding the Liquefaction Project or any proprietary
information of Blackstone or its affiliates provided to you or the Consultant.
You and the Consultant will not, during the term of this letter agreement and
thereafter, use Blackstone's or Cheniere's name or any name of their respective
subsidiaries or affiliates, or any adaptations of those names, for advertising,
trade or other commercial purposes without Blackstone's prior written consent.
The Consultant, Meier and their respective contractors, employees and agents
(collectively, “Representatives”) shall not hold themselves out as employees,
affiliates, or subsidiaries of Blackstone or Cheniere at any time while
performing Services under this letter agreement. Any materials provided to you
or the Consultant by Blackstone pursuant to this letter agreement or in
connection with your or the Consultant's performance of Services hereunder,
bearing any Blackstone names, logos, styles or trademarks may be used by you or
the Consultant only as necessary to perform Services under this letter
agreement.


(b)    Each of Meier and the Consultant recognizes that Blackstone has received
and in the future will receive from Cheniere and other third parties their
confidential or proprietary information subject to a duty on Blackstone's part
to maintain the confidentiality of such


--------------------------------------------------------------------------------


information and to use it only for certain limited purposes. Accordingly, each
of Meier and the Consultant agrees that they each owe Blackstone, Cheniere and
such third parties, during the term of this letter agreement and thereafter, a
duty to hold all such confidential or proprietary information in the strictest
confidence, and Meier and the Consultant will not, during the term of this
letter agreement and thereafter, disclose or use such information except as
necessary in carrying out the Services for Blackstone consistent with
Blackstone's agreement with Cheniere or such other third party pursuant to
agreements made available or provided to the Consultant by Blackstone or
Cheniere.


(c)    Upon the termination of the Consultant's services pursuant to this letter
agreement, or upon Blackstone's earlier request, you and the Consultant will
deliver to Blackstone all of Blackstone's property and Confidential Information
that you or the Consultant may have in your or its possession or control.


5)The Consultant agrees that it shall take all direction from, and to report to
Sean Klimczak of Blackstone Energy Partners and Blackstone Capital Partners VI
or, in his absence, the Senior Managing Director of Blackstone Management
Partners L.L.C. who is overseeing Blackstone's investment in Cheniere.


6)You and the Consultant represent and certify that neither you nor the
Consultant has any outstanding agreement or other obligation, whether or not
written, that is in conflict with any of the provisions of the terms hereof,
that would preclude either you or the Consultant from complying with the
provisions hereof, or that would be violated by your or the Consultant's
performance of the Services. You and the Consultant further represent and
certify that neither you nor the Consultant will enter into any such conflicting
agreement or other obligation during the term of this letter agreement. You and
the Consultant agree that during the Restricted Period (as defined below)
neither you nor the Consultant will be employed by, be a consultant to, or
provide development, construction, engineering, operating or management services
to, any person or entity owning, managing, operating, planning or constructing a
liquefaction facility or any other facility anywhere in the United States (other
than Blackstone as contemplated by this letter agreement). For purposes of this
letter agreement, “Restricted Period” shall mean the period beginning on the
Commencement Date and ending on (a) the first anniversary of the date of the
termination of the Consultant's services hereunder if such termination date is
prior to the date of Substantial Completion of Trains 1 and 2; (b) the
nine-month anniversary of the date of the termination of the Consultant's
services hereunder if such termination date is following the date of Substantial
Completion of Trains 1 and 2 but prior to the date of Substantial Completion of
Train 3; (c) the six-month anniversary of the date of the termination of the
Consultant's services hereunder if such termination date is following the date
of Substantial Completion of Trains 1, 2 and 3 but prior to the date of
Substantial Completion of Train 4; and (d) the date of the termination of
Consultant's services hereunder if such termination date is on or following the
date of Substantial Completion of Trains 1, 2, 3 and 4.


7)The Consultant and Blackstone acknowledge and agree that both the Consultant
and Blackstone expect that the Consultant will continue to serve as consultant
to Blackstone pursuant to this letter agreement through Substantial Completion
of Trains 1 - 4. Notwithstanding the foregoing or anything else herein to the
contrary, (a) Blackstone may terminate the Consultant's services pursuant to
this letter agreement immediately and without prior notice if (x) the Consultant
refuses to or is unable to perform the Services, (y) the Consultant is in breach
of any material provision of this letter agreement or (z) Cheniere or its
independent directors remove the Consultant as Blackstone's consultant as a
result of the Consultant's being unreasonably disruptive to the business of
Cheniere, pursuant to the agreement between Cheniere and Blackstone regarding
Blackstone's entitlement to engage a consultant (each of the foregoing clauses,
(x), (y) and (z), a “For Cause Termination”), and (b) either the


--------------------------------------------------------------------------------


Consultant or Blackstone may terminate the Consultant's services pursuant to
this letter agreement other than pursuant to a For Cause Termination upon not
less than 30 days' advance written notice to the other party. Notwithstanding
any termination of this letter agreement, the provisions of Section 4 and
Sections 6 through 12 hereof shall survive the termination of this letter
agreement.


8)Upon termination of the Consultant's services pursuant to this letter
agreement, Blackstone shall pay to the Consultant any unpaid Annual Base
Consulting Fee due with respect to services provided through the termination
date and any Annual Performance Fee for any calendar year completed prior to
such termination. The Consultant will not be entitled to receive any other
payments from Blackstone pursuant to this letter agreement.


9)It is hereby understood and agreed by the Consultant and Blackstone that (a)
no relationship of principal and agent will exist between the Consultant and
Blackstone, (b) the rendering of the Services pursuant to this letter agreement
is as an independent contractor, within the meaning of the Internal Revenue Code
of 1986, as amended, and not as a director, officer, partner, member, agent,
representative or employee of Blackstone, (c) nothing in this letter agreement
will make the Consultant or any of its Representatives an employee of Blackstone
or entitle the Consultant or any of its Representatives to any benefits
(including membership in insurance, pension and other group benefit plans) or
any other forms of compensation that Blackstone may grant to any of its
employees, and (d) as an independent contractor, the Consultant will be solely
responsible for complying with all applicable laws, rules and regulations
concerning income, employment and other tax withholding, social security
contributions, pension fund contributions, unemployment contributions and
similar matters and Blackstone shall not be required to withhold income,
employment or other taxes from payments to the Consultant and will report all
payments to the Internal Revenue Service on a 1099 form. The Consultant shall
and does hereby release and hold Blackstone harmless from and against any taxes
or other similar liabilities owed by the Consultant. The Consultant agrees to
complete and sign a W-9 form and provide such other information to Blackstone as
Blackstone may reasonably request from time to time. This letter agreement is
not a contract of employment between the Consultant and Blackstone, and the
Consultant and Blackstone hereby agree and acknowledge that this letter
agreement does not impose any obligation on Blackstone to offer employment to or
otherwise continue the Consultant's services at any time. The Consultant hereby
acknowledges and agrees that, unless otherwise authorized or directed in writing
by Blackstone, the Consultant shall have no right or authority to act, make
commitments, or enter into any agreements or other arrangements, in connection
with any matter, in the name or on behalf of Blackstone, or to assume or create
any obligation or liability of any kind whatsoever, express or implied, in the
name or on behalf of Blackstone. The Consultant further acknowledges and agrees
that the Consultant has no right or authority to act, make commitments, or enter
into any agreements or other arrangements, in connection with any matter, in the
name or on behalf of Cheniere, or to assume or create any obligation or
liability of any kind whatsoever, express or implied, in the name or on behalf
of Cheniere.


10)Neither this letter agreement nor any right hereunder or interest herein may
be assigned or transferred by Meier or the Consultant without the express
written consent of Blackstone. In addition, the Consultant shall cause Meier,
individually, to be available to provide the Services and, unless the context
specifically provides otherwise, all references to the Consultant (including
without limitation in Section 4, Section 6 and Section 9) shall be deemed to be
references to the Consultant, to Meier individually, and to each employee,
agent, member or service provider of the Consultant. You hereby agree to be
bound by the provisions of sections 4, 5, 6, 9, 10, 11 and 12 of this letter
agreement and agree that notwithstanding any termination of this letter
agreement, the provisions of said sections shall continue to be binding upon you
in all respects and shall survive in accordance with their terms, including such
terms which provide for specific survival periods as set forth therein.




--------------------------------------------------------------------------------


11)The laws of the state of New York shall govern the validity of this letter
agreement, the construction of its terms and the interpretation of the rights
and duties of the parties hereto, without regard to the conflict of law
provisions that would result in the application of the laws of any other
jurisdiction. Each party hereto waives any objection to jurisdiction on the
grounds of venue, forum non-conveniens or any other grounds and irrevocably
consents to service of process by mail (to the address set forth above) or in
any other manner permitted by applicable law and consents to the exclusive
jurisdiction of the courts located in the State of New York located in the
County of New York and of the United States District Court for the State of New
York located in the Southern District of Manhattan for any actions, suits or
proceedings arising out of or relating to this letter agreement and the
transactions contemplated hereby (and the parties hereto agree not to commence
any action, suit or proceeding relating thereto except in such courts). To the
extent that in any jurisdiction a party may now or hereafter be entitled to
claim for itself or its assets, immunity from suit, execution, attachment
(before or after judgment) or other legal process, such party shall not claim,
and hereby irrevocably waives, such immunity. The parties hereto further hereby
waive any right to a trial by jury with respect to any action, suit or judicial
proceeding arising or relating to this letter agreement. This letter agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same instrument
or instruction, as applicable. Each of Cheniere and Sabine Pass Liquefaction,
LLC is an intended third-party beneficiary of the provisions of Sections 4, 5,
6, 9, 10, 11 and 12 of this letter agreement to which it has an interest and
shall be entitled to enforce any and all of such provisions to the same extent
as if it was a party hereto and such sections may not be amended, supplemented
or otherwise modified without Cheniere's prior written consent.


12)This letter agreement is the entire agreement of the parties hereto and
supersedes any prior or contemporaneous agreements or understandings between
them, whether written or oral, with respect to the subject matter hereof. No
waiver, alteration, or modification of any of the provisions of this letter
agreement shall be binding unless in writing and signed by duly authorized
representatives of the parties hereto.


* * * * *








--------------------------------------------------------------------------------


Thank you very much for working with Blackstone as an independent consultant
with respect to the matters set forth herein. Please acknowledge your agreement
and acceptance of the foregoing by signing in the space indicated below and
returning an originally executed copy of this letter agreement. We look forward
to working with the Consultant on this exciting project.








Kindest regards,


BLACKSTONE CQP HOLDCO LP
By:
Blackstone CQP Holdco GP LLC, its
 
 
general partner
 
 
 
 
 
By:
Blackstone Management Associates VI L.L.C.,
 
 
its sole member
 
 
 
 
 
By:
BMA VI L.L.C., its sole member
 
 
 
 
 
By:
/s/ Sean Klimczak
Name:
Sean Klimczak
Title:
Senior Managing Director

    






Agreed and accepted:




/s/ Philip Meier
Philip Meier
 
 
 
 
 
 
/s/ Meier Consulting LLC
Meier Consulting LLC





--------------------------------------------------------------------------------


Exhibit A


▪
Cheniere

▪
Blackstone technical interface with project team

▪
Work with Keith Teague and construction management to ensure delivery of project

▪
Review Bechtel's construction reports

▪
Monitor Bechtel's progress, challenge procedures as necessary, and ensure
transparent reporting

▪
Member of Cheniere Energy Partners LP Board

▪
Other Projects

▪
Technical advisor to ongoing and future project engagements

▪
Meet with management teams and contractors as necessary to provide technical job
assessments and assist management, as deemed appropriate by Blackstone

▪
Review and advise on contracting plans and strategies and provide input on
contract terms

▪
Site visits as necessary to inspect and validate progress and quality

▪
Member of project boards as deemed necessary by Blackstone

▪
Manage periodic progress meetings with projects and address issues















